In a proceeding pursuant to Insurance Law § 5218 for leave to commence an action against the Motor Vehicle Accident Indemnification Corporation, the Motor Vehicle Accident Indemnification Corporation appeals from an order of the *832Supreme Court, Kings County (Vaughan, J.), dated July 25, 2012, which granted the petition.
Ordered that the order is reversed, on the law, with costs, the petition is denied, and the proceeding is dismissed.
The petitioner commenced this proceeding pursuant to Insurance Law § 5218 for leave to commence an action against the Motor Vehicle Accident Indemnification Corporation.
The petitioner failed to demonstrate that the subject accident was one in which the identity of the owner and operator of the subject motor vehicle was unknown (see Insurance Law §§ 5208 [a] [2]; 5218 [b] [5]; Matter of Harrison v Motor Veh. Ace. Indem. Corp., 110 AD3d 806 [2013]; Matter of Acosta-Collado v Motor Veh. Acc. Indem. Corp., 103 AD3d 714, 716 [2013]; Matter of Frankl v Motor Veh. Acc. Indem. Corp., 53 AD2d 614, 614 [1976]; Hauswirth v American Home Assur. Co., 244 AD2d 528, 529 [1997]).
The appellant’s remaining contention is not properly before this Court (see Hauswirth v American Home Assur. Co., 244 AD2d at 529).
Accordingly, the Supreme Court should have denied the petition and dismissed the proceeding. Dillon, J.P., Angiolillo, Dickerson and Cohen, JJ., concur.